UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-169014 American Energy Development Corp. (Exact name ofregistrant as specified in its charter) Nevada 27-2304001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1230 Avenue of the Americas, 7th Floor, New York, NY 10020 (Address of principal executive offices) (Zip Code) (888) 542-7720 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo As of November 8, 2011, there were 87,107,100 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements TABLE OF CONTENTS Balance Sheets 3 Statement of Operations 4 Statement of Changes in Stockholder's Deficit 5 Statement of Cash Flows 6 Notes to Financial Statements 7 2 AMERICAN ENERGY DEVELOPMENT CORP. (Formerly, LJM Energy Corp.) (An Exploration Stage Company) BALANCE SHEETS ASSETS September 30, 2011 June 30, (Unaudited) Current assets Cash $ $ Total current assets Oil and Gas Property Unproved 1,288,266 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Loans from stockholders Total current liabilities Stockholders’ equity(deficit) Preferred stock, $.001 par value; 5,000,000 shares authorized, no share issued and outstanding - - Common stock, $.001 par value; 3,000,000,000 shares authorized, 171,257,100 and 171,167,100 shares issued and outstanding, respectively 171,257 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to financial statements. 3 AMERICAN ENERGY DEVELOPMENT CORP. (Formerly LJM Energy Corp.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) From Inception For the Three For the Three (March 10, 2010) Months Ended Months Ended Through September30, 2011 September 30, 2010 September 30, 2011 Net revenue $ - $ - $ - Operating expenses General and administrative Total operating expenses Loss from operations ) ) ) Interest expense ) ) ) Loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average of common shares – basic and diluted See accompanying notes to financial statements.  4 AMERICAN ENERGY DEVELOPMENT CORP. (Formerly LJM Energy Corp.) (An Exploration Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (MARCH 10, 2010) THROUGH SEPTEMBER 30, 2011 (UNAUDITED) Additional Deficit Accumulated During Total Stockholders’ Common Stock Paid-In Exploration Equity Number of Shares Amount Capital Stage (Deficit) Balance, March 10, 2010 - $
